      Case 1:19-cv-01389-GBD-SDA Document 145 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            1/25/2021
 Akeel Abdul Jamiel,

                                Plaintiff,
                                                               1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                               ORDER
 Maison Kayser@USA.com et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that Plaintiff shall respond to Defendants’ motion to dismiss (see

Notice of Mot., ECF No. 141), no later than February 8, 2021. If Plaintiff fails to respond, the Court

will consider the motion unopposed.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff. In addition, a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               January 25, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
